NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                               No. 17-2481
                               ___________


                            DIANE R. GOCHIN,
                                      Appellant

                                     v.

   JUDGE RICHARD P. HAAZ, Individually and in his Official Capacity;
PAUL C. TROY, ESQ., Individually and in his Capacity as Officer of the Court;
   RANDEE FELDMAN, ESQ., Individually and in her Official Capacity
        as an Officer of the Court; COUNTY OF MONTGOMERY;
  JUDGE WILLIAM J. FURBER, Individually and in his Official Capacity;
      MONTGOMERY COUNTY COURT OF COMMON PLEAS;
       PENNSYLVANIA SUPREME COURT; JANE/JOHN DOES

                 ____________________________________

               On Appeal from the United States District Court
                  for the Eastern District of Pennsylvania
                        (E.D. Pa. No. 2-16-cv-05359)
                 District Judge: Honorable Paul S. Diamond
                ____________________________________


              Submitted Pursuant to Third Circuit LAR 34.1(a)
                             January 17, 2018

       Before: VANASKIE, COWEN, and NYGAARD, Circuit Judges

                      (Opinion filed: February 7, 2018)
                                       ___________

                                        OPINION*
                                       ___________


PER CURIAM

       Diane Gochin appeals pro se from an order of the District Court dismissing her

amended complaint with prejudice. For the reasons that follow, we will affirm the

District Court’s judgment.

       Gochin filed for divorce in 2007 in Montgomery County, and a final divorce

decree was entered in December 2015. Gochin filed a separate state court case in

Montgomery County against attorney Randee Feldman, who had represented Gochin’s

husband in the divorce case, alleging abuse-of-process and other torts in the divorce

proceedings. Montgomery County Court of Common Pleas President Judge William

Furber reassigned that abuse-of-process case to Judge Richard Haaz in January 2013.

Judge Haaz dismissed the case in June 2015, and that dismissal was affirmed on appeal.

       In October 2016, Gochin brought this suit in the District Court against Feldman,

Montgomery County, Judge Haaz, and attorney Paul Troy (who had represented Feldman

in the abuse-of-process case). After the defendants filed motions to dismiss that initial

complaint, Gochin filed an amended complaint that added Judge Furber, the Montgomery


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.


                                             2
County Court of Common Pleas, the Pennsylvania Supreme Court, and several unnamed

John and Jane Does as defendants. That amended complaint brought six causes of action

under 42 U.S.C. §§ 1981, 1983, and 1985, alleging a wide-ranging conspiracy to

sabotage her state court abuse-of-process case, and challenging various county and state

judicial policies and procedures as unfair to indigent litigants and vulnerable families.

       All of the defendants moved to dismiss the amended complaint. Gochin did not

respond to the defendants’ motions to dismiss, but instead moved for the recusal of the

District Judge. The District Judge denied the recusal motion in February 2017 and

granted the motions to dismiss in May 2017. Some claims were dismissed for lack of

jurisdiction, and others were dismissed for the failure to state a claim on which relief

could be granted. Gochin moved for reconsideration of the dismissal order, again urging

the District Court’s recusal. The District Court denied that motion as well.

       This appeal followed. We have jurisdiction pursuant to 28 U.S.C. § 1291. We

review the dismissal of a complaint under either Federal Rules of Civil Procedure

12(b)(1) or 12(b)(6) de novo. See Common Cause of Pa. v. Pennsylvania, 558 F.3d 249,

257 (3d Cir. 2009); McGovern v. City of Phila., 554 F.3d 114, 115 (3d Cir. 2009). We

review the denial of the motion to recuse for an abuse of discretion. See In re Antar, 71

F.3d 97, 101 (3d Cir. 1995).

       In this case, the District Court did not err when it dismissed Gochin’s amended

complaint, substantially for the reasons set out in the District Court’s dismissal order.

First, the District Court was correct to conclude that, to the extent that Gochin sought to
                                              3
appeal any previous unfavorable state court rulings through this federal litigation, the

District Court lacked subject matter jurisdiction to consider that relief. See Great W.

Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010) (setting

standards for the application of the Rooker-Feldman doctrine). Second, the District Court

was correct to conclude that Judge Haaz and Judge Furber were immune from suit in

their personal capacities under the doctrine of absolute judicial immunity, and were

immune from suit in their official capacities due to Eleventh Amendment immunity. See

Azubuko v. Royal, 443 F.3d 302, 303 (3d Cir. 2006) (per curiam). Third, the District

Court was correct to conclude that the Montgomery County Court of Common Pleas and

the Pennsylvania Supreme Court were also, as state entities, immune from suit under the

Eleventh Amendment. See Benn v. First Judicial Dist. of Pa., 426 F.3d 233, 240 (3d Cir.

2005). Fourth, the District Court was correct to conclude that Gochin failed to state a

claim against Montgomery County because the county did not supervise the court

personnel that Gochin sued, see Callahan v. City of Phila., 207 F.3d 668, 672-73 (3d Cir.

2000), and because Gochin did not otherwise plead any county policy, custom or practice

that could subject it to liability, see Connick v. Thompson, 563 U.S. 51, 60-61 (2011);

Groman v. Twp. of Manalapan, 47 F.3d 628, 637 (3d Cir. 1995). Fifth, the District Court

was correct to conclude that Gochin did not state a plausible claim that relief could be

granted against Troy or Feldman under 42 U.S.C. §§ 1981, 1983, or 1985. See Ashcroft

v. Iqbal, 556 U.S. 662, 677 (2009). Sixth, the District Court was correct to dismiss the

claims against the unnamed Doe parties because the amended complaint did not raise any
                                             4
factual allegations against those parties. In addition, the District Court was correct to

dismiss any other claim that Gochin attempted to raise.

       A few of Gochin’s arguments on appeal merit further discussion. First, Gochin

argues that the District Court improperly treated her amended complaint as raising only

civil rights claims, and that it should instead have “appl[ied] the abuse of process

standard.” Gochin is aware that no count for abuse of process is listed in her complaint,

but she states that, as a pro se litigant, she may state such a claim even though she did not

label it as such. But in this case, the problem is not labelling. No abuse-of-process claim

could have been pleaded on the facts set out in Gochin’s amended complaint. See Gen.

Refractories Co. v. Fireman’s Fund Ins. Co., 337 F.3d 297, 304 (3d Cir. 2003). Nothing

in that amended complaint, nor anything that Gochin may have set out in any other

filings, indicated that any defendant or defendants used legal process to further an

improper purpose. See id. Thus, even if had been possible to read the amended

complaint as attempting to raise a state law abuse-of-process claim, any such claim was

properly dismissed for failure to state a claim upon which relief could be granted.

Moreover, Gochin would have been precluded from bringing an abuse-of-process claim

that had already been decided under principles of res judicata. See Migra v. Warren City

Sch. Dist. Bd. of Educ., 465 U.S. 75, 81-83 (1984); Nevada v. United States, 463 U.S.

110, 130 (1983).

       Gochin also argues that the claims against the judicial parties should have survived

because (1) those parties committed torts in the absence of jurisdiction or in executing
                                              5
purely administrative duties, rather than judicial duties that entitle them to absolute

judicial immunity; and (2) sovereign immunity does not bar claims against judges in their

official capacities. Neither argument is correct. Here, none of the judges undertook any

acts in the clear absence of all jurisdiction, as those acts related to their roles presiding

over Gochin’s legal matters in state court. See Stump v. Sparkman, 435 U.S. 349, 356-57

(1978); Azubuko, 443 F.3d at 303. In addition, the judge re-assignment at issue was not

a purely administrative act, rather than a judicial act, because that act was a function

normally performed by a judge in proceedings in Montgomery County. See Stump, 435

at 352, 356. Finally, the argument about official-capacity suits misunderstands the

doctrine of Eleventh Amendment immunity. The Eleventh Amendment does not bar

suits against state officials in their individual capacities, Hafer v. Melo, 502 U.S. 21, 27

(1991), but it specifically bars suits against them in their official capacities, Will v.

Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989) (“[A] suit against a state official

in his or her official capacity is not a suit against the official but rather is a suit against

the official’s office. . . . As such, it is no different from a suit against the State itself.”)

(internal citations omitted); see also Benn, 426 F.3d at 240-41. The claims against the

judicial parties were all properly dismissed.

       Another argument that Gochin raises on appeal is that an exception to state

sovereign immunity for the “care, custody, or control of personal property” set out in 42

Pa. C.S. § 8522(b)(3) applied to her because the state courts took control of her assets in

her divorce proceedings. That exception is strictly construed and would not reach the
                                                 6
kind of conduct alleged here. See Mullin v. Pa. Dept. of Transp., 870 A.2d 773, 779 (Pa.

2005); Sugalski v. Pennsylvania, 569 A.2d 1017, 1019 (Pa. Comm. Ct. 1990) (“[W]e

have held that the personal property exception may only be applied to those cases where

the property itself is alleged to have caused the injury.”). Moreover, Gochin’s suit does

not directly involve her divorce case or any assets from that case, and instead involves the

abuse-of-process suit that followed from her divorce proceedings. This exception

therefore has no relevance here.

       We have considered Gochin’s other arguments regarding the dismissal of her

complaint, and find them meritless as well.

       In addition, the District Court did not abuse its discretion when it denied Gochin’s

recusal motion. The basis for recusal set out in Gochin’s motion is that the District Court

was named as a party in another suit that she brought (although that action has since been

dismissed). That alone, however, is not sufficient to require the recusal of a judge. See

Azubuko, 443 F.3d at 304. In addition, a review of the record reveals no other basis for

recusal or any indication that the District Court was biased in any way in this case.

       Consequently, we will affirm the District Court’s judgment.

       Finally, Gochin’s “motion in mandamus” is denied. That motion did not set forth

an objective basis for the recusal of any judge in this matter. See 28 U.S.C. § 455. Nor

did it establish that Gochin is entitled to relief requiring that the judges that consider this

case sign any opinion or order in any particular way. See Madden v. Myers, 102 F.3d 74,

79 (3d Cir. 1996).
                                               7